DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki et al. (WO 2015-108150).  For simplicity, the US equivalent (US 20190153214) will be used for citations 
Regarding claims 1-6, Suzuki et al. disclose “a block copolymer (abstract) for a photosensitive printing plate material, the block copolymer comprising at least two polymer blocks each having an aromatic vinyl monomer as a main constituent; and at least one polymer block having a conjugated diene monomer as a main constituent and having an aromatic vinyl monomer randomly inserted therein (abstract), wherein an amount of the aromatic vinyl monomer introduced in the polymer block having a conjugated diene block as a main constituent is 25% to 50% by weight of the content of all aromatic vinyl monomers to be bonded in the block copolymer, an amount of the aromatic vinyl monomers in the block copolymer is 30% to 50% by weight (see Polymers 3, 6, 8-10).”  Examiner notes that in Polymers 3, 6, and 8-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853